Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 1 of 97




          EXHIBIT 20
                    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 2 of 97


      Generated on: This page was generated by TSDR on 2019-03-21 10:58:22 EDT
               Mark: MEMOJI




  US Serial Number: 87397135                                                      Application Filing Apr. 03, 2017
                                                                                              Date:
       Filed as TEAS Yes                                                            Currently TEAS Yes
                Plus:                                                                         Plus:
            Register: Principal
          Mark Type: Trademark
              Status: An Office action suspending further action on the application has been sent (issued) to the applicant. To view all documents in this file,
                      click on the Trademark Document Retrieval link at the top of this page.
        Status Date: Dec. 26, 2018



                                                                 Mark Information
         Mark Literal MEMOJI
          Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: Computer application software for mobile phones and other computing devices, namely, software for creating and sending emoticons;
                      Downloadable software in the nature of a mobile application for creating and sending emoticons
        International 009 - Primary Class                                             U.S Class(es): 021, 023, 026, 036, 038
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Oct. 01, 2014                                              Use in Commerce: Oct. 01, 2014

                                                     Basis Information (Case Level)
               Filed Use: Yes                                      Currently Use: Yes                                        Amended Use: No
               Filed ITU: No                                       Currently ITU: No                                         Amended ITU: No
               Filed 44D: No                                       Currently 44D: No                                         Amended 44D: No
               Filed 44E: No                                       Currently 44E: No                                         Amended 44E: No
               Filed 66A: No                                       Currently 66A: No
         Filed No Basis: No                                  Currently No Basis: No

                                                     Current Owner(s) Information
       Owner Name: APPLE INC.
    Owner Address: ONE APPLE PARK WAY
                   CUPERTINO, CALIFORNIA 95014
                   UNITED STATES
  Legal Entity Type: CORPORATION                                                   State or Country CALIFORNIA
                                                                                  Where Organized:




                                                                                                                                              APL-STECH_00000287
                    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 3 of 97


                                          Attorney/Correspondence Information
                                                              Attorney of Record
      Attorney Name: Thomas R. La Perle
    Attorney Primary trademarkdocket@apple.com                          Attorney Email Yes
     Email Address:                                                        Authorized:
                                                                  Correspondent
      Correspondent Thomas R. La Perle
      Name/Address: Apple Inc.
                    One Apple Park Way
                    MS: 169-3IPL
                    Cupertino, CALIFORNIA 95014
                    UNITED STATES
                Phone: 408-974-2385
   Correspondent e- trademarkdocket@apple.com laperle@apple.com       Correspondent e- Yes
              mail:                                                    mail Authorized:
                                                      Domestic Representative - Not Found

                                                      Prosecution History
                                                                                                                Proceeding
   Date              Description
                                                                                                                Number
Dec. 26, 2018      NOTIFICATION OF LETTER OF SUSPENSION E-MAILED                                              6332
Dec. 26, 2018      LETTER OF SUSPENSION E-MAILED                                                              6332
Dec. 26, 2018      SUSPENSION LETTER WRITTEN                                                                  69940
Jul. 11, 2018      AUTOMATIC UPDATE OF ASSIGNMENT OF OWNERSHIP
Jun. 13, 2018      AUTOMATIC UPDATE OF ASSIGNMENT OF OWNERSHIP
Jun. 06, 2018      ATTORNEY/DOM.REP.REVOKED AND/OR APPOINTED
Jun. 06, 2018      TEAS REVOKE/APP/CHANGE ADDR OF ATTY/DOM REP RECEIVED
Jun. 05, 2018      NOTIFICATION OF LETTER OF SUSPENSION E-MAILED                                              6332
Jun. 05, 2018      LETTER OF SUSPENSION E-MAILED                                                              6332
Jun. 05, 2018      SUSPENSION LETTER WRITTEN                                                                  69940
Jun. 05, 2018      EXAMINER'S AMENDMENT ENTERED                                                               88888
Jun. 05, 2018      NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                               6328
Jun. 05, 2018      EXAMINERS AMENDMENT E-MAILED                                                               6328
Jun. 05, 2018      EXAMINERS AMENDMENT -WRITTEN                                                               69940
Jan. 18, 2018      REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED
Jun. 26, 2017      NOTIFICATION OF LETTER OF SUSPENSION E-MAILED                                              6332
Jun. 26, 2017      LETTER OF SUSPENSION E-MAILED                                                              6332
Jun. 26, 2017      SUSPENSION LETTER WRITTEN                                                                  69940
Jun. 24, 2017      ASSIGNED TO EXAMINER                                                                       69940
Apr. 11, 2017      NOTICE OF PSEUDO MARK E-MAILED
Apr. 10, 2017      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Apr. 06, 2017      NEW APPLICATION ENTERED IN TRAM

                                           TM Staff and Location Information
                                                              TM Staff Information
          TM Attorney: FERRAIUOLO, DOMINIC J                                Law Office LAW OFFICE 102
                                                                            Assigned:
                                                                  File Location
   Current Location: TMEG LAW OFFICE 102 - EXAMINING                  Date in Location: Dec. 26, 2018
                     ATTORNEY ASSIGNED

                                      Assignment Abstract Of Title Information
   Summary
 Total Assignments: 2                                                        Applicant: Lucky Bunny, LLC




                                                                                                           APL-STECH_00000288
               Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 4 of 97

                                                Assignment 1 of 2
    Conveyance: ASSIGNS THE ENTIRE INTEREST
     Reel/Frame: 6348/0044                                                  Pages: 2
  Date Recorded: Jun. 05, 2018
      Supporting assignment-tm-6348-0044.pdf
     Documents:
                                                               Assignor
          Name: BIG 3 ENT, LLC                                    Execution Date: May 31, 2018
Legal Entity Type: LIMITED LIABILITY COMPANY                     State or Country CALIFORNIA
                                                                Where Organized:

          Name: LUCKY BUNNY, LLC                                  Execution Date: May 31, 2018
Legal Entity Type: LIMITED LIABILITY COMPANY                     State or Country CALIFORNIA
                                                                Where Organized:
                                                               Assignee
          Name: MEMOFUN APPS LLC
Legal Entity Type: LIMITED LIABILITY COMPANY                     State or Country DELAWARE
                                                                Where Organized:
        Address: 1209 ORANGE STREET
                 WILMINGTON, DELAWARE 19801
                                                            Correspondent
  Correspondent THOMAS R. LA PERLE
         Name:
  Correspondent APPLE INC. 1 INFINITE LOOP
       Address: MS 169-3IPL
                CUPERTINO, CA 95014
                                                  Domestic Representative - Not Found
                                                        Assignment 2 of 2
    Conveyance: ASSIGNS THE ENTIRE INTEREST
     Reel/Frame: 6374/0985                                                  Pages: 2
  Date Recorded: Jun. 05, 2018
      Supporting assignment-tm-6374-0985.pdf
     Documents:
                                                               Assignor
          Name: MEMOFUN APPS LLC                                  Execution Date: Jun. 04, 2018
Legal Entity Type: LIMITED LIABILITY COMPANY                     State or Country DELAWARE
                                                                Where Organized:
                                                               Assignee
          Name: APPLE INC.
Legal Entity Type: CORPORATION                                   State or Country CALIFORNIA
                                                                Where Organized:
        Address: ONE APPLE PARK WAY
                 CUPERTINO, CALIFORNIA 95014
                                                            Correspondent
  Correspondent THOMAS R. LA PERLE
         Name:
  Correspondent APPLE INC. 1 INFINITE LOOP
       Address: MS 169-3IPL
                CUPERTINO, CA 95014
                                                  Domestic Representative - Not Found

                                                        Proceedings
Summary
      Number of 1
    Proceedings:
                                         Type of Proceeding: Cancellation
     Proceeding 92069578                                              Filing Date: Sep 26, 2018




                                                                                                  APL-STECH_00000289
                    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 5 of 97

              Number:
               Status: Suspended                                                 Status Date: Nov 28, 2018
           Interlocutory MARY B MYLES
               Attorney:
                                                                       Defendant
                Name: Social Technologies LLC
      Correspondent GREG MAVRONICOLAS
           Address: MAVRONICOLAS & DEE LLP
                    3 PARK AVENUE, 15TH FLOOR
                    NEW YORK NY , 10016
                    UNITED STATES
    Correspondent e- gmavronicolas@mavrolaw.com
               mail:
Associated marks
                                                                                                                              Serial           Registration
    Mark                                                        Application Status
                                                                                                                              Number           Number
MEMOJI                                                       Cancellation Pending                                           86961925        5566242
                                                                       Plaintiff(s)
                Name: Apple Inc.
      Correspondent GLENN A GUNDERSEN
           Address: DECHERT LLP
                    CIRA CENTRE, 2929 ARCH STREET
                    PHILADELPHIA PA , 19104-2808
                    UNITED STATES
    Correspondent e- glenn.gundersen@dechert.com , jennifer.insley-pruitt@dechert.com , trademarks@dechert.com
               mail:
Associated marks
                                                                                                                              Serial           Registration
    Mark                                                        Application Status
                                                                                                                              Number           Number
MEMOJI                                                       Suspension Letter - Mailed                                     87397135
                                                                  Prosecution History
    Entry Number           History Text                                                                        Date                      Due Date
1                       FILED AND FEE                                                                        Sep 26, 2018
2                       NOTICE AND TRIAL DATES SENT; ANSWER DUE:                                             Sep 26, 2018              Nov 05, 2018
3                       PENDING, INSTITUTED                                                                  Sep 26, 2018
4                       D MOT TO SUSP PEND DISP CIV ACTION                                                   Oct 24, 2018
5                       SUSP PEND DISP OF CIVIL ACTION                                                       Nov 28, 2018




                                                                                                                                       APL-STECH_00000290
                               Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 6 of 97

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)


                                       Trademark/Service Mark Application, Principal Register
                                                                TEAS Plus Application
                                                                       Serial Number: 87397135
                                                                       Filing Date: 04/03/2017

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                     The table below presents the data as entered.

                              Input Field                                                            Entered
             TEAS Plus                         YES
             MARK INFORMATION
             *MARK                             MEmoji
             *STANDARD CHARACTERS              YES
             USPTO-GENERATED IMAGE             YES
             LITERAL ELEMENT                   MEmoji
             *MARK STATEMENT                   The mark consists of standard characters, without claim to any particular font style, size, or color.
             REGISTER                          Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                    Big 3 ENT, LLC
             *STREET                           5950 Canoga Ave, Suite 510
             *CITY                             Woodland Hills
             *STATE
             (Required for U.S. applicants)
                                               California

             *COUNTRY                          United States
             *ZIP/POSTAL CODE
             (Required for U.S. and certain    91367
             international addresses)

             WEBSITE ADDRESS                   http://thememojiapp.com
             LEGAL ENTITY INFORMATION
             *TYPE                             LIMITED LIABILITY COMPANY
             * STATE/COUNTRY WHERE
                                               California
             LEGALLY ORGANIZED

             APPLICANT INFORMATION
             *OWNER OF MARK                    Luck Bunny, LLC
             *STREET                           10047 Louise Ave
             *CITY                             Northridge
             *STATE




                                                                                                                                                    APL-STECH_00000291
            Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 7 of 97

                                 California
(Required for U.S. applicants)

*COUNTRY                         United States
*ZIP/POSTAL CODE
(Required for U.S. and certain   91325
international addresses)

LEGAL ENTITY INFORMATION
*TYPE                            LIMITED LIABILITY COMPANY
* STATE/COUNTRY WHERE
LEGALLY ORGANIZED
                                 California

GOODS AND/OR SERVICES AND BASIS INFORMATION
* INTERNATIONAL CLASS            009
                                 Computer application software for mobile phones and other computing devices, namely,
*IDENTIFICATION                  software for creating and sending emoticons; Downloadable software in the nature of a mobile
                                 application for creating and sending emoticons
*FILING BASIS                    SECTION 1(a)
  FIRST USE ANYWHERE
                                 At least as early as 10/01/2014
DATE

  FIRST USE IN
COMMERCE DATE
                                 At least as early as 10/01/2014

    SPECIMEN FILE NAME(S)

    ORIGINAL PDF FILE            SPE0-138229215230-20170403223620900984_._Screen_Shot_2014-10-03_at_12.55.48_PM.pdf
    CONVERTED PDF FILE(S)
    (1 page)
                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0003.JPG

                                 SPE0-138229215230-20170403223620900984_._MEmoji_-
    ORIGINAL PDF FILE
                                 _GIF_selfies_with_emoji_accessories_.pdf
    CONVERTED PDF FILE(S)
    (8 pages)
                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0004.JPG

                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0005.JPG

                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0006.JPG
                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0007.JPG
                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0008.JPG
                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0009.JPG

                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0010.JPG
                                 \\TICRS\EXPORT17\IMAGEOUT17\873\971\87397135\xml1\FTK0011.JPG
                                 Screen shots of mark detailing the creation and availability of emoticons from 10/3/14 and
    SPECIMEN DESCRIPTION
                                 4/3/17.
ADDITIONAL STATEMENTS SECTION
*TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

*CLAIMED PRIOR
REGISTRATION
(if applicable)

*CONSENT
(NAME/LIKENESS)




                                                                                                                     APL-STECH_00000292
             Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 8 of 97

(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

MISCELLANEOUS
STATEMENT
                                Previous approved application Serial number 86438926

ATTORNEY INFORMATION
NAME                            Joseph M. Sofio
FIRM NAME                       Law Offices of Joseph M. Sofio
STREET                          2600 W. Olive Ave, 5th Floor
CITY                            Burbank
STATE                           California
COUNTRY                         United States
ZIP/POSTAL CODE                 91505
PHONE                           818-753-2390
EMAIL ADDRESS                   joe@builtentertainment.com
AUTHORIZED TO
COMMUNICATE VIA EMAIL
                                Yes

CORRESPONDENCE INFORMATION
*NAME                           Joseph M. Sofio
FIRM NAME                       Law Offices of Joseph M. Sofio
*STREET                         2600 W. Olive Ave, 5th Floor
*CITY                           Burbank
*STATE
(Required for U.S. addresses)
                                California

*COUNTRY                        United States
*ZIP/POSTAL CODE                91505
PHONE                           818-753-2390
*EMAIL ADDRESS                  joe@builtentertainment.com
*AUTHORIZED TO
COMMUNICATE VIA EMAIL
                                Yes

FEE INFORMATION
APPLICATION FILING
                                TEAS Plus
OPTION

NUMBER OF CLASSES               1
FEE PER CLASS                   225
*TOTAL FEE PAID                 225
SIGNATURE INFORMATION
* SIGNATURE                     /Joseph M. Sofio/
* SIGNATORY'S NAME              Joseph M. Sofio
* SIGNATORY'S POSITION          Attorney of Record, CA bar member
SIGNATORY'S PHONE
                                818-753-2390
NUMBER




                                                                                       APL-STECH_00000293
        Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 9 of 97

* DATE SIGNED            04/03/2017
* SIGNATURE              /Joseph M. Sofio/
* SIGNATORY'S NAME       Joseph M. Sofio
* SIGNATORY'S POSITION   Attorney of Record, CA bar member
SIGNATORY'S PHONE
NUMBER
                         818-753-2390

* DATE SIGNED            04/03/2017




                                                                       APL-STECH_00000294
                              Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 10 of 97

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)




                                           Trademark/Service Mark Application, Principal Register

                                                                     TEAS Plus Application
                                                                       Serial Number: 87397135
                                                                       Filing Date: 04/03/2017
To the Commissioner for Trademarks:
MARK: MEmoji (Standard Characters, see mark)
The mark in your application is MEmoji.


The applicants, Big 3 ENT, LLC, a limited liability company legally organized under the laws of California, having an address of
    5950 Canoga Ave, Suite 510
    Woodland Hills, California 91367
    United States
Luck Bunny, LLC, a limited liability company legally organized under the laws of California, having an address of
    10047 Louise Ave
    Northridge, California 91325
    United States
request registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
    International Class 009: Computer application software for mobile phones and other computing devices, namely, software for creating and
sending emoticons; Downloadable software in the nature of a mobile application for creating and sending emoticons

Use in Commerce: The applicant is using the mark in commerce on or in connection with the identified goods/services. The applicant attaches, or
will later submit, one specimen as a JPG/PDF image file showing the mark as used in commerce on or in connection with any item in the class of
listed goods/services, regardless of whether the mark itself is in the standard character format or is a stylized or design mark. The specimen image
file may be in color, and the image must be in color if color is being claimed as a feature of the mark.

In International Class 009, the mark was first used by the applicant or the applicant's related company or licensee predecessor in interest at least
as early as 10/01/2014, and first used in commerce at least as early as 10/01/2014, and is now in use in such commerce. The applicants are
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) Screen shots of mark detailing the creation and availability of emoticons from 10/3/14 and 4/3/17..

Original PDF file:
SPE0-138229215230-20170403223620900984_._Screen_Shot_2014-10-03_at_12.55.48_PM.pdf
Converted PDF file(s) (1 page)
Specimen File1
Original PDF file:
SPE0-138229215230-20170403223620900984_._MEmoji_-_GIF_selfies_with_emoji_accessories_.pdf
Converted PDF file(s) (8 pages)
Specimen File1
Specimen File2
Specimen File3
Specimen File4
Specimen File5
Specimen File6
Specimen File7
Specimen File8




                                                                                                                                                    APL-STECH_00000295
                  Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 11 of 97

Miscellaneous Statement
Previous approved application Serial number 86438926

For informational purposes only, applicant's website address is: http://thememojiapp.com
The applicant's current Attorney Information:
   Joseph M. Sofio of Law Offices of Joseph M. Sofio       2600 W. Olive Ave, 5th Floor
   Burbank, California 91505
   United States
   818-753-2390(phone)
   joe@builtentertainment.com (authorized)


The applicant's current Correspondence Information:
    Joseph M. Sofio
    Law Offices of Joseph M. Sofio
    2600 W. Olive Ave, 5th Floor
    Burbank, California 91505
    818-753-2390(phone)
    joe@builtentertainment.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant or the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Plus status and a requirement to submit an
additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $225 has been submitted with the application, representing payment for 1 class(es).

                                                                    Declaration

        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

               The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
               The mark is in use in commerce on or in connection with the goods/services in the application;
               The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
               The facts set forth in the application are true.

        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

               The signatory believes that the applicant is entitled to use the mark in commerce;
               The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
               application; and
               The facts set forth in the application are true.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and that all statements made on information
       and belief are believed to be true.
Declaration Signature

Signature: /Joseph M. Sofio/ Date: 04/03/2017
Signatory's Name: Joseph M. Sofio
Signatory's Position: Attorney of Record, CA bar member
Signatory's Phone Number: 818-753-2390




                                                                                                                               APL-STECH_00000296
                 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 12 of 97


Signature: /Joseph M. Sofio/ Date: 04/03/2017
Signatory's Name: Joseph M. Sofio
Signatory's Position: Attorney of Record, CA bar member
Signatory's Phone Number: 818-753-2390
Payment Sale Number: 87397135
Payment Accounting Date: 04/04/2017

Serial Number: 87397135
Internet Transmission Date: Mon Apr 03 22:58:43 EDT 2017
TEAS Stamp: USPTO/FTK-XXX.XXX.XXX.XXX-20170403225843
355548-87397135-58034d4642032fd7968cabef
b8282542be6996559df4e592df0b0c6ecbc5fb5b
-CC-7349-20170403223620900984




                                                                                APL-STECH_00000297
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 13 of 97




                                                               APL-STECH_00000298
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 14 of 97




                                                               APL-STECH_00000299
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 15 of 97




                                                               APL-STECH_00000300
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 16 of 97




                                                               APL-STECH_00000301
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 17 of 97




                                                               APL-STECH_00000302
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 18 of 97




                                                               APL-STECH_00000303
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 19 of 97




                                                               APL-STECH_00000304
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 20 of 97




                                                               APL-STECH_00000305
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 21 of 97




                                                               APL-STECH_00000306
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 22 of 97




                                                               APL-STECH_00000307
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 23 of 97




                                                               APL-STECH_00000308
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 24 of 97




                                                               APL-STECH_00000309
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 25 of 97




                                                               APL-STECH_00000310
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 26 of 97




                                                               APL-STECH_00000311
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 27 of 97




                                                               APL-STECH_00000312
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 28 of 97




                                                               APL-STECH_00000313
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 29 of 97




                                                               APL-STECH_00000314
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 30 of 97




                                                               APL-STECH_00000315
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 31 of 97




                                                               APL-STECH_00000316
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 32 of 97




                                                               APL-STECH_00000317
                     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 33 of 97


From:                                       TMDesignCodeComments
Sent:                                       Tuesday, April 11, 2017 00:22 AM
To:                                         joe@builtentertainment.com
Subject:                                    Official USPTO Notice of Pseudo Mark: U.S. Trademark SN: 87397135: MEMOJI

Docket/Reference Number:


The USPTO may assign pseudo marks, as appropriate, to new applications to assist in searching the USPTO database for conflicting marks. They have no legal significance
and will not appear on the registration certificate.

A PSEUDO MARK may be assigned to marks that include words, numbers, compound words, symbols, or acronyms that can have alternative spellings or meanings. For
example, if the mark comprises the words 'YOU ARE' surrounded by a design of a box, the pseudo mark field in the USPTO database would display the mark as 'YOU ARE
SQUARE'. A mark filed as 'URGR8' would receive a pseudo mark of 'YOU ARE GREAT'.

Response to this notice is not required; however, to suggest additions or changes to the pseudo mark assigned to your mark, please e-mail
TMDesignCodeComments@USPTO.GOV. You must reference your application serial number within your request. The USPTO will review the proposal and update the
record, if appropriate. For questions, please call 1-800-786-9199 to speak to a Customer Service representative.

The USPTO will not send any further response to your e-mail. Check TESS in approximately two weeks to see if the requested changes have been entered. Requests deemed
unnecessary or inappropriate will not be entered.

To view this notice and other documents for this application on-line, go to http://tdr.uspto.gov/search.action?sn=87397135. NOTE: This notice will only be available on-line the
next business day after receipt of this e-mail.

Pseudo marks assigned to the referenced serial number are listed below.

PSEUDO MARK:

ME EMOJI




                                                                                                                                                       APL-STECH_00000318
                     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 34 of 97

*** User:dferraiuol ***
#       Total                   Dead        Live     Live     Status/    Search
        Marks                   Marks       Viewed   Viewed   Search
                                            Docs     Images   Duration
01      26                      16          10       10       0:01       *memo{"gj"}*[bi,ti]
02      1085304                 N/A         0        0        0:02       *m{"eiy"}*[bi,ti]
03      2206                    N/A         0        0        0:01       *moj*
04      244                     128         104      104      0:01       2 and 3

Session started 6/26/2017 2:05:50 PM
Session finished 6/26/2017 2:11:12 PM
Total search duration 0 minutes 5 seconds
Session duration 5 minutes 22 seconds
Defaut NEAR limit=1ADJ limit=1



Sent to TICRS as Serial Number: 87397135




                                                                                               APL-STECH_00000319
                  Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 35 of 97


To:                   Big 3 ENT, LLC (joe@builtentertainment.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87397135 - MEMOJI - N/A
Sent:                 6/26/2017 2:11:23 PM
Sent As:              ECOM102@USPTO.GOV
Attachments:          Attachment - 1
                      Attachment - 2
                      Attachment - 3

                                    UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                         OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

           U.S. APPLICATION SERIAL NO. 87397135

           MARK: MEMOJI
                                                                                   *87397135*
           CORRESPONDENT ADDRESS:
             JOSEPH M. SOFIO                                                       GENERAL TRADEMARK INFORMATION:
             LAW OFFICES OF JOSEPH M. SOFIO                                        http://www.uspto.gov/trademarks/index.jsp
             2600 W. OLIVE AVE, 5TH FLOOR
             BURBANK, CA 91505                                                     VIEW YOUR APPLICATION FILE

           APPLICANT: Big 3 ENT, LLC

           CORRESPONDENT’S REFERENCE/DOCKET NO :
             N/A
           CORRESPONDENT E-MAIL ADDRESS:
             joe@builtentertainment.com



                                        SUSPENSION NOTICE: NO RESPONSE NEEDED
ISSUE/MAILING DATE: 6/26/2017


The trademark examining attorney is suspending action on the application for the reason(s) stated below. See 37 C.F.R. §2.67; TMEP §§716 et
seq.

PRIOR-FILED PENDING APPLICATION(S) FOUND: The trademark examining attorney has searched the USPTO’s database of
registered and pending marks and has found no similar registered marks that would bar registration under Trademark Act Section 2(d). TMEP
§704.02; see 15 U.S.C. §1052(d). However, a mark(s) in a prior-filed pending application(s) may present a bar to registration of applicant’s
mark.

The effective filing date of the pending application(s) identified below precedes the filing date of applicant’s application. If the mark in the
referenced application(s) registers, applicant’s mark may be refused registration under Section 2(d) because of a likelihood of confusion with
that registered mark(s). See 15 U.S.C. §1052(d); 37 C.F.R. §2.83; TMEP §§1208 et seq. Therefore, action on this application is suspended until
the earlier-filed referenced application(s) is either registered or abandoned. 37 C.F.R. §2.83(c). A copy of information relevant to this referenced
application(s) is attached.

        - Application Serial No(s). 86961925

The USPTO will periodically conduct a status check of the application to determine whether suspension remains appropriate, and the trademark
examining attorney will issue as needed an inquiry letter to applicant regarding the status of the matter on which suspension is based. TMEP
§§716.04, 716.05. Applicant will be notified when suspension is no longer appropriate. See TMEP §716.04.

No response to this notice is necessary; however, if applicant wants to respond, applicant should use the “Response to Suspension Inquiry or
Letter of Suspension” form online at http://teasroa.uspto.gov/rsi/rsi.




                                                                                                                              APL-STECH_00000320
                 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 36 of 97


                                           /DominicJFerraiuolo/
                                           Examining Attorney, U.S.P.T.O.
                                           Law Office 102
                                           tel: 571-272-9156
                                           fax: 571-273-9102
                                           email: dominic.ferraiuolo@uspto.gov

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the Trademark Electronic Application System (TEAS) form at
http://www.uspto.gov/trademarks/teas/correspondence.jsp.




                                                                                                                       APL-STECH_00000321
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 37 of 97




                                                               APL-STECH_00000322
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 38 of 97




                                                               APL-STECH_00000323
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 39 of 97




                                                               APL-STECH_00000324
                  Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 40 of 97


To:                   Big 3 ENT, LLC (joe@builtentertainment.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87397135 - MEMOJI - N/A
Sent:                 6/26/2017 2:11:24 PM
Sent As:              ECOM102@USPTO.GOV
Attachments:

                            UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                 USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                 ON 6/26/2017 FOR U.S. APPLICATION SERIAL NO.87397135

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov/, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation_warnings.jsp.




                                                                                                                        APL-STECH_00000325
                  Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 41 of 97


To:                   Big 3 ENT, LLC (joe@builtentertainment.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87397135 - MEMOJI - N/A
Sent:                 6/5/2018 2:18:13 PM
Sent As:              ECOM102@USPTO.GOV
Attachments:

                                    UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                         OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

                                       U.S. APPLICATION
                                       SERIAL NO. 87397135

                                       MARK: MEMOJI
                                                                    *87397135*
                                       CORRESPONDENT
                                       ADDRESS:                     GENERAL TRADEMARK
                                          JOSEPH M. SOFIO           INFORMATION:
                                          LAW OFFICES OF            http://www.uspto.gov/trademarks/index.jsp
                                       JOSEPH M. SOFIO
                                          2600 W. OLIVE AVE,        VIEW YOUR APPLICATION FILE
                                       5TH FLOOR
                                          BURBANK, CA 91505

                                       APPLICANT: Big 3 ENT,
                                       LLC

                                       CORRESPONDENT’S
                                       REFERENCE/DOCKET
                                       NO:
                                         N/A
                                       CORRESPONDENT E-
                                       MAIL ADDRESS:

                                       joe@builtentertainment.com



                                        SUSPENSION NOTICE: NO RESPONSE NEEDED
ISSUE/MAILING DATE: 6/5/2018


The trademark examining attorney is suspending action on the application for the reason(s) stated below. See 37 C.F.R. §2.67; TMEP §§716 et
seq.

The effective filing date of the pending application(s) identified below precedes the filing date of applicant’s application. If the mark in the
referenced application(s) registers, applicant’s mark may be refused registration under Section 2(d) because of a likelihood of confusion with
that registered mark(s). See 15 U.S.C. §1052(d); 37 C.F.R. §2.83; TMEP §§1208 et seq. Therefore, action on this application is suspended until
the earlier-filed referenced application(s) is either registered or abandoned. 37 C.F.R. §2.83(c). A copy of information relevant to this referenced
application(s) was sent previously.

        - Application Serial No(s). 86961925

The USPTO will periodically conduct a status check of the application to determine whether suspension remains appropriate, and the trademark
examining attorney will issue as needed an inquiry letter to applicant regarding the status of the matter on which suspension is based. TMEP
§§716.04, 716.05. Applicant will be notified when suspension is no longer appropriate. See TMEP §716.04.

No response to this notice is necessary; however, if applicant wants to respond, applicant should use the “Response to Suspension Inquiry or
Letter of Suspension” form online at http://teasroa.uspto.gov/rsi/rsi.




                                                                                                                              APL-STECH_00000326
                 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 42 of 97


                                           Ferraiuolo, Dominic
                                           /DominicJFerraiuolo/
                                           Examining Attorney, U.S.P.T.O.
                                           Law Office 102
                                           tel: 571-272-9156
                                           fax: 571-273-9102
                                           email: dominic.ferraiuolo@uspto.gov

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the Trademark Electronic Application System (TEAS) form at
http://www.uspto.gov/trademarks/teas/correspondence.jsp.




                                                                                                                       APL-STECH_00000327
                  Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 43 of 97


To:                   Big 3 ENT, LLC (joe@builtentertainment.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87397135 - MEMOJI - N/A
Sent:                 6/5/2018 2:18:15 PM
Sent As:              ECOM102@USPTO.GOV
Attachments:

                            UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                 USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                 ON 6/5/2018 FOR U.S. APPLICATION SERIAL NO.87397135

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov/, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation_warnings.jsp.




                                                                                                                        APL-STECH_00000328
            Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 44 of 97


                                           NOTE TO THE FILE

SERIAL NUMBER:                87397135

DATE:                        06/05/2018

NAME:                        dferraiuolo

NOTE:

Searched:
     Google
     Lexis/Nexis
     OneLook
     Wikipedia
     Acronym Finder                                Protest evidence reviewed
     Other:

Checked:
     Geographic significance
     Surname
     Translation
     ID with ID/CLASS mailbox

   Checked list of approved Canadian attorneys and agents

Discussed file with
Attorney Joesph Sofio via:
    X   phone: "Luck Bunny LLC" typo in filing should be "Lucky Bunny LLC" correction entered via Examiner's
Amendment

                                   Left message with
         email                                   Attorney/Applicant

     Requested Law Library search                  Issued Examiner’s Amendment
     for:                                          and entered changes in TRADEUPS

        PRINT        DO NOT PRINT                  Added design code in TRADEUPS
     Description of the mark
     Translation statement                         Re-imaged standard character
                                                   drawing
     Negative translation statement
     Consent of living individual                  Contacted TM MADRID ID/CLASS
                                                   about misclassified definite ID
     Changed TRADEUPS to:

     OTHER:




                                                                                                APL-STECH_00000329
                 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 45 of 97


To:                   Big 3 ENT, LLC (joe@builtentertainment.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87397135 - MEMOJI - N/A
Sent:                 6/5/2018 2:16:01 PM
Sent As:              ECOM102@USPTO.GOV
Attachments:

                                  UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                        OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

                                     U.S. APPLICATION
                                     SERIAL NO. 87397135

                                     MARK: MEMOJI
                                                                  *87397135*
                                     CORRESPONDENT
                                     ADDRESS:                     GENERAL TRADEMARK
                                        JOSEPH M. SOFIO           INFORMATION:
                                        LAW OFFICES OF            http://www.uspto.gov/trademarks/index.jsp
                                     JOSEPH M. SOFIO
                                        2600 W. OLIVE AVE,        VIEW YOUR APPLICATION FILE
                                     5TH FLOOR
                                        BURBANK, CA 91505

                                     APPLICANT: Big 3 ENT,
                                     LLC

                                     CORRESPONDENT’S
                                     REFERENCE/DOCKET
                                     NO:
                                        N/A
                                     CORRESPONDENT E-
                                     MAIL ADDRESS:

                                     joe@builtentertainment.com



                                                   EXAMINER’S AMENDMENT
ISSUE/MAILING DATE: 6/5/2018


APPLICATION HAS BEEN AMENDED: In accordance with the authorization granted by Joseph M. Sofio on June 5, 2018, the trademark
examining attorney has amended the application as indicated below. Please advise the undersigned immediately of any objections. Otherwise,
no response is necessary. TMEP §707. Any amendments to the identification of goods and/or services may clarify or limit the goods and/or
services, but may not add to or broaden the scope of the goods and/or services. 37 C.F.R. §2.71(a); see TMEP §§1402.06 et seq.

The name of co-owner “Luck Bunny, LLC” is corrected to “Lucky Bunny, LLC”.


                                            Ferraiuolo, Dominic
                                            /DominicJFerraiuolo/
                                            Examining Attorney, U.S.P.T.O.
                                            Law Office 102
                                            tel: 571-272-9156
                                            fax: 571-273-9102
                                            email: dominic.ferraiuolo@uspto.gov

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the




                                                                                                                        APL-STECH_00000330
                Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 46 of 97

Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the Trademark Electronic Application System (TEAS) form at
http://www.uspto.gov/trademarks/teas/correspondence.jsp.




                                                                                                                   APL-STECH_00000331
                  Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 47 of 97


To:                   Big 3 ENT, LLC (joe@builtentertainment.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87397135 - MEMOJI - N/A
Sent:                 6/5/2018 2:16:03 PM
Sent As:              ECOM102@USPTO.GOV
Attachments:

                            UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                 USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                 ON 6/5/2018 FOR U.S. APPLICATION SERIAL NO.87397135

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov/, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation_warnings.jsp.




                                                                                                                        APL-STECH_00000332
                              Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 48 of 97

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 2196 (Rev 09/2005)
OMB No. 0651-0056 (Exp 11/30/2020)


Revocation, Appointment, and/or Change of Address of Attorney/Domestic Representative


                                                     The table below presents the data as entered.

                                     Input Field                                                                 Entered
             SERIAL NUMBER                                              87397135
             LAW OFFICE ASSIGNED                                        LAW OFFICE 102
             MARK SECTION
             MARK                                                       MEMOJI (see, https://tmng-al.uspto.gov/resting2/api/img/87397135/large)
             ATTORNEY SECTION
                                                                        JOSEPH M. SOFIO
                                                                        2600 W. OLIVE AVE, 5TH FLOOR
                                                                        BURBANK California 91505
             ORIGINAL ADDRESS
                                                                        US
                                                                        818-753-2390
                                                                        joe@builtentertainment.com
             NEW ATTORNEY INFORMATION
                                                                        By submission of this request, the undersigned REVOKES the power of
             STATEMENT TEXT                                             attorney currently of record, as listed above, and hereby APPOINTS the
                                                                        following new attorney.
             NAME                                                       Thomas R. La Perle
             FIRM NAME                                                  Apple Inc.
             INTERNAL ADDRESS                                           MS: 169-3IPL
             STREET                                                     One Apple Park Way
             CITY                                                       Cupertino
             STATE                                                      California
             COUNTRY                                                    United States
             POSTAL/ZIP CODE                                            95014
             EMAIL                                                      trademarkdocket@apple.com
             ATTORNEY AUTHORIZED TO COMMUNICATE VIA
             E-MAIL
                                                                        YES

             NEW OTHER APPOINTED ATTORNEYS                              All other attorneys in the Trademark Group
             NEW CORRESPONDENCE ADDRESS
             NAME                                                       Thomas R. La Perle
             FIRM NAME                                                  Apple Inc.
             INTERNAL ADDRESS                                           MS: 169-3IPL
             STREET                                                     One Apple Park Way
             CITY                                                       Cupertino
             STATE                                                      California




                                                                                                                                                    APL-STECH_00000333
        Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 49 of 97

COUNTRY                                United States
POSTAL/ZIP CODE                        95014
PHONE                                  408-974-2385
EMAIL                                  trademarkdocket@apple.com; laperle@apple.com
AUTHORIZED TO COMMUNICATE VIA E-MAIL   YES
INDIVIDUAL ATTORNEY
DOCKET/REFERENCE NUMBER

SIGNATURE SECTION
SIGNATURE                              /Thomas R. La Perle/
SIGNATORY NAME                         Thomas R. La Perle
SIGNATORY DATE                         06/06/2018
SIGNATORY POSITION                     Assistant Secretary
SIGNATORY PHONE NUMBER                 408-974-2385
FILING INFORMATION SECTION
SUBMIT DATE                            Wed Jun 06 14:57:14 EDT 2018
                                       USPTO/RAA-XX.XX.XXX.XXX-2
                                       0180606145714712204-87397
                                       135-610aa7f61de51b395109c
TEAS STAMP
                                       7a7ea1fc3db3936bd02e86d9d
                                       cf18416abfd3be8d085-N/A-N
                                       /A-20180606145132924370




                                                                                      APL-STECH_00000334
                              Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 50 of 97

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 2196 (Rev 09/2005)
OMB No. 0651-0056 (Exp 11/30/2020)




Revocation, Appointment, and/or Change of Address of Attorney/Domestic Representative
To the Commissioner for Trademarks:
MARK: MEMOJI (see, https://tmng-al.uspto.gov/resting2/api/img/87397135/large)
SERIAL NUMBER: 87397135

The original attorney information:
JOSEPH M. SOFIO
2600 W. OLIVE AVE, 5TH FLOOR
BURBANK California 91505
US
818-753-2390
joe@builtentertainment.com

Original Correspondence Address :
JOSEPH M. SOFIO
LAW OFFICES OF JOSEPH M. SOFIO
2600 W. OLIVE AVE, 5TH FLOOR
BURBANK California 91505
US
818-753-2390
joe@builtentertainment.com


By submission of this request, the undersigned REVOKES the power of attorney currently of record, as listed above, and hereby APPOINTS the
following new attorney. In addition, any additional previously-appointed attorneys that are currently listed in the application are replaced with the
new "Other Appointed Attorneys" listed below.

New attorney information:
Thomas R. La Perle
Apple Inc.
MS: 169-3IPL
One Apple Park Way
Cupertino, California 95014
United States
trademarkdocket@apple.com (authorized)


New Other Appointed Attorneys:
All other attorneys in the Trademark Group

The following is to be used as the correspondence address:
Thomas R. La Perle
Apple Inc.
MS: 169-3IPL
One Apple Park Way
Cupertino, California 95014
United States

408-974-2385
trademarkdocket@apple.com;laperle@apple.com (authorized)



Signature: /Thomas R. La Perle/     Date: 06/06/2018
Signatory's Name: Thomas R. La Perle
Signatory's Position: Assistant Secretary




                                                                                                                                                    APL-STECH_00000335
                Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 51 of 97

Signatory's Phone Number: 408-974-2385

Serial Number: 87397135
Internet Transmission Date: Wed Jun 06 14:57:14 EDT 2018
TEAS Stamp: USPTO/RAA-XX.XX.XXX.XXX-2018060614571471
2204-87397135-610aa7f61de51b395109c7a7ea
1fc3db3936bd02e86d9dcf18416abfd3be8d085-
N/A-N/A-20180606145132924370




                                                                               APL-STECH_00000336
                Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 52 of 97


                                    Trademark Snap Shot Amendment & Mail Processing Stylesheet
                                        (Table presents the data on Amendment & Mail Processing Complete)



                                                                OVERVIEW
SERIAL NUMBER                                  87397135                  FILING DATE                                 04/03/2017

REG NUMBER                                      0000000                  REG DATE                                       N/A

REGISTER                                      PRINCIPAL                  MARK TYPE                                  TRADEMARK

INTL REG #                                            N/A                INTL REG DATE                                  N/A

TM ATTORNEY                             FERRAIUOLO, DOMINIC J            L.O. ASSIGNED                                  102



                                                            PUB INFORMATION
RUN DATE                         06/06/2018

PUB DATE                         N/A

STATUS                           653-SUSPENSION LETTER - MAILED

STATUS DATE                      06/05/2018

LITERAL MARK ELEMENT             MEMOJI


DATE ABANDONED                                        N/A                DATE CANCELLED                                 N/A

SECTION 2F                                            NO                 SECTION 2F IN PART                             NO

SECTION 8                                             NO                 SECTION 8 IN PART                              NO

SECTION 15                                            NO                 REPUB 12C                                      N/A

RENEWAL FILED                                         NO                 RENEWAL DATE                                   N/A

DATE AMEND REG                                        N/A



                                                               FILING BASIS
                 FILED BASIS                                    CURRENT BASIS                                 AMENDED BASIS

1 (a)                          YES            1 (a)                                 YES               1 (a)                   NO

1 (b)                          NO             1 (b)                                 NO                1 (b)                   NO

44D                            NO             44D                                   NO                44D                     NO

44E                            NO             44E                                   NO                44E                     NO

66A                            NO             66A                                   NO

NO BASIS                       NO             NO BASIS                              NO



                                                               MARK DATA
STANDARD CHARACTER MARK                                                  YES

LITERAL MARK ELEMENT                                                     MEMOJI

MARK DRAWING CODE                                                        4-STANDARD CHARACTER MARK

COLOR DRAWING FLAG                                                       NO



                                                 CURRENT OWNER INFORMATION
PARTY TYPE                                                               10-ORIGINAL APPLICANT

NAME                                                                     Big 3 ENT, LLC

ADDRESS                                                                  5950 Canoga Ave, Suite 510
                                                                         Woodland Hills, CA 91367

ENTITY                                                                   16-LTD LIAB CO




                                                                                                                       APL-STECH_00000337
                 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 53 of 97

CITIZENSHIP                                                     California

PARTY TYPE                                                      10-ORIGINAL APPLICANT

NAME                                                            Lucky Bunny, LLC

ADDRESS                                                         10047 Louise Ave
                                                                Northridge, CA 91325

ENTITY                                                          16-LTD LIAB CO

CITIZENSHIP                                                     California



                                                 GOODS AND SERVICES
INTERNATIONAL CLASS                                             009

       DESCRIPTION TEXT                                         Computer application software for mobile phones and other computing devices,
                                                                namely, software for creating and sending emoticons; Downloadable software in the
                                                                nature of a mobile application for creating and sending emoticons




                                      GOODS AND SERVICES CLASSIFICATION
INTERNATIONAL     009        FIRST USE DATE   10/01/2014        FIRST USE IN        10/01/2014            CLASS STATUS         6-ACTIVE
CLASS                                                           COMMERCE
                                                                DATE



                                   MISCELLANEOUS INFORMATION/STATEMENTS
CHANGE IN REGISTRATION                                          NO

PSEUDO MARK                                                     ME EMOJI



                                                PROSECUTION HISTORY
DATE                      ENT CD     ENT TYPE     DESCRIPTION                                                                        ENT NUM

06/05/2018                GNS3          O         NOTIFICATION OF LETTER OF SUSPENSION E-MAILED                                         015

06/05/2018                GNSL          S         LETTER OF SUSPENSION E-MAILED                                                         014

06/05/2018                CNSL          R         SUSPENSION LETTER WRITTEN                                                             013

06/05/2018                XAEC           I        EXAMINER'S AMENDMENT ENTERED                                                          012

06/05/2018                GNEN          O         NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                          011

06/05/2018                GNEA          O         EXAMINERS AMENDMENT E-MAILED                                                          010

06/05/2018                CNEA          R         EXAMINERS AMENDMENT -WRITTEN                                                          009

01/18/2018                RCSC          S         REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED                                008

06/26/2017                GNS3          O         NOTIFICATION OF LETTER OF SUSPENSION E-MAILED                                         007

06/26/2017                GNSL          F         LETTER OF SUSPENSION E-MAILED                                                         006

06/26/2017                CNSL          R         SUSPENSION LETTER WRITTEN                                                             005

06/24/2017                DOCK          D         ASSIGNED TO EXAMINER                                                                  004

04/11/2017                MPMK          E         NOTICE OF PSEUDO MARK E-MAILED                                                        003

04/10/2017                NWOS           I        NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM                                  002

04/06/2017                NWAP           I        NEW APPLICATION ENTERED IN TRAM                                                       001



                                   CURRENT CORRESPONDENCE INFORMATION
ATTORNEY                                                        Joseph M. Sofio

CORRESPONDENCE ADDRESS                                          JOSEPH M. SOFIO
                                                                LAW OFFICES OF JOSEPH M. SOFIO
                                                                2600 W. OLIVE AVE, 5TH FLOOR
                                                                BURBANK, CA 91505

DOMESTIC REPRESENTATIVE                                         NONE




                                                                                                                          APL-STECH_00000338
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 54 of 97




                                                               APL-STECH_00000339
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 55 of 97




                                                               APL-STECH_00000340
                 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 56 of 97


To:                   APPLE INC. (trademarkdocket@apple.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87397135 - MEMOJI - N/A
Sent:                 12/26/2018 2:11:51 PM
Sent As:              ECOM102@USPTO.GOV
Attachments:

                                   UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                         OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

                                      U.S. APPLICATION
                                      SERIAL NO. 87397135

                                      MARK: MEMOJI
                                                                  *87397135*
                                      CORRESPONDENT
                                      ADDRESS:                    GENERAL TRADEMARK
                                        Thomas R. La Perle        INFORMATION:
                                        Apple Inc.                http://www.uspto.gov/trademarks/index.jsp
                                        MS: 169-3IPL
                                        One Apple Park Way        VIEW YOUR APPLICATION FILE
                                        Cupertino CA 95014
                                      APPLICANT: APPLE INC.

                                      CORRESPONDENT’S
                                      REFERENCE/DOCKET
                                      NO:
                                        N/A
                                      CORRESPONDENT E-
                                      MAIL ADDRESS:

                                      trademarkdocket@apple.com



                                       SUSPENSION NOTICE: NO RESPONSE NEEDED
ISSUE/MAILING DATE: 12/26/2018


The trademark examining attorney is suspending action on the application for the reason(s) stated below. See 37 C.F.R. §2.67; TMEP §§716 et
seq.

Cited prior pending application 86961925 registered on 09/18/2018 as 5566242 currently is pending Cancellation proceedings and therefore
maintained as a potential bar to registration.

The USPTO will periodically conduct a status check of the application to determine whether suspension remains appropriate, and the trademark
examining attorney will issue as needed an inquiry letter to applicant regarding the status of the matter on which suspension is based. TMEP
§§716.04, 716.05. Applicant will be notified when suspension is no longer appropriate. See TMEP §716.04.

No response to this notice is necessary; however, if applicant wants to respond, applicant should use the “Response to Suspension Inquiry or
Letter of Suspension” form online at http://teasroa.uspto.gov/rsi/rsi.



                                             Ferraiuolo, Dominic
                                             /DominicJFerraiuolo/
                                             Examining Attorney, U.S.P.T.O.
                                             Law Office 102
                                             tel: 571-272-9156
                                             fax: 571-273-9102




                                                                                                                           APL-STECH_00000341
                 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 57 of 97

                                           email: dominic.ferraiuolo@uspto.gov

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the Trademark Electronic Application System (TEAS) form at
http://www.uspto.gov/trademarks/teas/correspondence.jsp.




                                                                                                                       APL-STECH_00000342
                  Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 58 of 97


To:                   APPLE INC. (trademarkdocket@apple.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87397135 - MEMOJI - N/A
Sent:                 12/26/2018 2:11:52 PM
Sent As:              ECOM102@USPTO.GOV
Attachments:

                            UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                 USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                ON 12/26/2018 FOR U.S. APPLICATION SERIAL NO.87397135

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov/, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation_warnings.jsp.




                                                                                                                        APL-STECH_00000343
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 59 of 97




                                                               APL-STECH_00000344
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 60 of 97




                                                               APL-STECH_00000345
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 61 of 97




                                                               APL-STECH_00000346
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 62 of 97




                                                               APL-STECH_00000347
    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 63 of 97



                                        UNITED STATES PATENT AND TRADEMARK OFFICE
                                        Trademark Trial and Appeal Board
                                        P.O. Box 1451
                                        Alexandria, VA 22313-1451
                                        General Contact Number: 571-272-8500
                                        General Email: TTABInfo@uspto.gov


                                        September 26, 2018

                                        Cancellation No. 92069578
                                        Registration No. 5566242

SOCIAL TECHNOLOGIES LLC

881 N. HIGHLAND AVENUE NE APT. 19
ATLANTA, GA 30306
                             APPLE INC.

                                               v.

                                        SOCIAL TECHNOLOGIES LLC

Glenn A. Gundersen
DECHERT LLP
CIRA CENTRE, 2929 ARCH STREET
PHILADELPHIA, PA 19104-2808


ESTTA924674


NOTICE OF INSTITUTION
The petitioner (plaintiff) identified above has filed a petition to cancel the above-
identified registration owned by respondent (defendant). This notice of institution is
forwarded pursuant to Trademark Rules 2.113(b) and (c), and constitutes service of
the petition to cancel on respondent. An electronic version of the petition to cancel is
viewable on TTABVUE at http://ttabvue.uspto.gov/ttabvue/. See Trademark Rule
2.113(a). The parties should diligently monitor this proceeding via TTABVUE.

RESPONDENT MUST FILE ANSWER THROUGH ESTTA
As required in the schedule below, respondent must file an answer within for-
ty (40) days from the date of this order. Failure to file a timely answer may re-
sult in the entry of default judgment and cancellation of the registration. Regarding
when a deadline falls on a Saturday, Sunday or federal holiday, see Trademark Rule




                                                                                APL-STECH_00000348
    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 64 of 97



2.196. Respondent must file the answer through ESTTA - Electronic System for
Trademark Trials and Appeals, unless ESTTA is unavailable due to technical prob-
lems or extraordinary circumstances are present. An answer filed on paper under
these limited circumstances must be accompanied by a Petition to the Director (and
the required fee under Trademark Rule 2.6). See Trademark Rule 2.114(b)(1). In
substance, respondent’s answer must comply with Fed. R. Civ. P. 8(b); it must ad-
mit or deny the allegations in the petition to cancel, and may include available de-
fenses and counterclaims. Regarding the form and content of an answer, see Trade-
mark Rule 2.114(b)(2) and TBMP § 311.

DUTY TO MAINTAIN ACCURATE CORRESPONDENCE INFORMATION
Throughout this proceeding, the parties, and their attorneys or representatives,
must notify the Board of any correction or update of physical address and email ad-
dress, and should use the ESTTA change of address form. See Trademark Rule
2.18(b); TBMP § 117.

SERVICE OF ANSWER AND OF ALL SUBMISSIONS
The service of the answer, and all other submissions in this proceeding, and of all
matters that are required to be served but not required to be filed in the proceeding
record, must be by email unless the parties stipulate otherwise. Trademark Rule
2.119(b). In the absence of a stipulation, service may be by other means only under
the limited circumstances and in a manner specified in Trademark Rule 2.119(b).
Regarding the signing and service of all submissions, see TBMP §§ 113-113.04.

The answer, and all other submissions, must include proof of service. As noted in
TBMP § 113.03, proof of service may be in the following certificate of service form:

      I hereby certify that a true and complete copy of the foregoing
      (insert title of submission) has been served on (insert name of
      opposing counsel or party) by forwarding said copy on (insert
      date of mailing), via email (or insert other appropriate method
      of delivery) to: (set out name, and address or email address of
      opposing counsel or party).

      Signature__________________________
      Date_______________________________

SUBMIT ALL FILINGS ONLINE VIA ESTTA
Submissions must be filed via ESTTA, the Board’s online filing system, unless
ESTTA is unavailable due to technical problems or extraordinary circumstances are
present. Trademark Rule 2.126(a). Submissions may be filed in paper form only
under the limited circumstances specified in Trademark Rule 2.126(b), with a re-
quired written explanation. ESTTA is accessible at the Board’s web page:
http://estta.uspto.gov/. The page has instructions and tips. ESTTA offers various

                                        -2-




                                                                             APL-STECH_00000349
      Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 65 of 97



forms, some of which may require attachments and/or a fee. For technical questions,
a party may call 571-272-8500 (Mon. - Fri. 8:30 - 5:00 ET) or email
ESTTA@uspto.gov. This proceeding involves several deadlines, and due to potential
technical issues, parties should not wait until the deadline to submit filings. The
Board may decline to consider an untimely submission. Moreover, Trademark
Rule 2.126 sets forth the required form and format for all submissions (e.g., page
limitations), and the Board may decline to consider any submission that does not
comply with this rule, including, but not limited to motions, briefs, exhibits, and
deposition transcripts.

CONFERENCE, DISCOVERY, DISCLOSURE AND TRIAL SCHEDULE

Time to Answer                             11/5/2018
Deadline for Discovery Conference          12/5/2018
Discovery Opens                            12/5/2018
Initial Disclosures Due                     1/4/2019
Expert Disclosures Due                      5/4/2019
Discovery Closes                            6/3/2019
Plaintiff's Pretrial Disclosures Due       7/18/2019
Plaintiff's 30-day Trial Period Ends        9/1/2019
Defendant's Pretrial Disclosures Due       9/16/2019
Defendant's 30-day Trial Period Ends      10/31/2019
Plaintiff's Rebuttal Disclosures Due      11/15/2019
Plaintiff's 15-day Rebuttal Period Ends   12/15/2019
Plaintiff's Opening Brief Due              2/13/2020
Defendant's Brief Due                      3/14/2020
Plaintiff's Reply Brief Due                3/29/2020
Request for Oral Hearing (option) Due       4/8/2020




PARTIES ARE REQUIRED TO HOLD DISCOVERY CONFERENCE
The parties are required to schedule and hold a discovery conference by the dead-
line in the schedule in this order, or as reset by the Board. In the conference, the
parties are required to discuss, at a minimum, 1) the nature and basis of their
claims and defenses, 2) the possibility of promptly settling, or at least narrowing the
scope of claims or defenses, and 3) arrangements for disclosures, discovery, preserv-
ing discoverable information and introduction of evidence at trial. For guidance, see
Fed. R. Civ. P. 26(f), Trademark Rule 2.120(a)(2)(i) and TBMP §§ 401.01 and
408.01(a).

The parties must hold the conference in person, by telephone or by a means on
which they agree. A Board interlocutory attorney or administrative trademark
judge will participate in the conference either upon request of any party made no
later than ten (10) days prior to the conference deadline, or when the Board deems
it useful to have Board involvement. See Trademark Rule 2.120(a)(2)(i). A request
for Board participation must be made either through ESTTA, or by telephone call to

                                              -3-




                                                                               APL-STECH_00000350
    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 66 of 97



the assigned interlocutory attorney named on the TTABVUE record for this pro-
ceeding. A party requesting Board participation should first determine possible
dates and times when all parties are available. A conference with a Board attorney’s
participation will be by telephone in accordance with the Board’s instructions.

For efficiency, the parties may stipulate to various procedural and substantive dis-
closure, discovery and trial matters (e.g., modification of deadlines and obligations)
upon written stipulation and approval by the Board. Trademark Rule 2.120(a)(2)(iv)
provides a non-exhaustive list of matters to which parties may stipulate. The best
practice is to reduce all stipulations to writing. If email service is not practical, such
as for voluminous document production in discovery, the parties should discuss in
the conference how production will be made. The parties, and their attorneys or
representatives, have a duty to cooperate in the discovery process. TBMP §
408.01.

PROTECTIVE ORDER FOR CONFIDENTIAL INFORMATION
The Board's Standard Protective Order is automatically imposed in all inter partes
proceedings, and is available at: https://www.uspto.gov/trademarks-application-
process/appealing-trademark-decisions/standard-documents-and-guidelines-0. Dur-
ing their conference, the parties should discuss whether they will use an alternative
or modified protective order, subject to approval by the Board. See Trademark Rule
2.116(g) and TBMP § 412. The standard order does not automatically protect confi-
dential information; its provisions for designating confidential information must be
utilized as needed by the parties. Trademark Rule 2.126(c) sets forth the procedure
for filing confidential submissions.

ACCELERATED CASE RESOLUTION (ACR)
During their conference, the parties are to discuss whether they wish to seek media-
tion or arbitration, and whether they can stipulate to the Board's Accelerated Case
Resolution (ACR) process for a more efficient and cost-effective means of obtaining
the Board’s determination of the proceeding. For details, and examples of ACR pro-
ceedings, see TBMP § 528, and the Board's webpage: http://www.uspto.gov/ttab.

INITIAL DISCLOSURES AND DISCOVERY
Regarding the deadline for and contents of initial disclosures, see Trademark Rules
2.120(a)(1) and (2)(i), and TBMP § 401.02. Regarding deadlines for serving and re-
sponding to discovery, see Trademark Rule 2.120(a)(3) and TBMP § 403.03. Certain
provisions of Fed. R. Civ. P. 26 are applicable in modified form. Note that written
discovery (interrogatories, requests for production, requests for admission) must be
served early enough so that responses will be due no later than the close of dis-
covery. Regarding the scope and limits of discovery, see TBMP 414; discoverable
items may include documents, tangible things, and electronically stored information
(ESI).



                                           -4-




                                                                                  APL-STECH_00000351
    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 67 of 97



MOTIONS
Certain provisions of Fed. R. Civ. P. 11 apply to all submissions in Board proceed-
ings. See TBMP § 527.02. Regarding available motions, see TBMP Chapter 500. Re-
garding applicable deadlines to respond to motions, depending on the motion filed,
see Trademark Rules 2.127(a) and (e)(1). When a party timely files a potentially
dispositive motion the proceeding is suspended with respect to all matters not ger-
mane to the motion. See Trademark Rule 2.127(d). In addressing motions or other
filings, if it appears to the Board that a telephone conference would be beneficial, or
upon request of one or both parties, the Board may schedule a conference. See
Trademark Rule 2.120(j)(1) and TBMP § 502.06(a).

PRETRIAL DISCLOSURES, TRIAL AND BRIEFING
Regarding the procedures and deadlines for pretrial disclosures and trial, and spe-
cifically the noticing, taking, serving and submitting of evidence and testimony, see
Trademark Rules 2.120(k), 2.121, 2.122, 2.123 and 2.125, as well as TBMP Chapter
700. The parties should review these authorities. For example: witness testimony
may be submitted in the form of affidavit or declaration subject to the right to oral
cross examination; transcripts of testimony depositions, with exhibits, must be
served on each adverse party within thirty (30) days after completion of taking the
testimony; certified transcripts and exhibits must be filed, with notice of such filing
served on each adverse party; and all notices of reliance must be submitted during
the submitting party's assigned testimony period and must indicate generally the
relevance the evidence and associate it with one or more issues.

Main briefs shall be filed in accordance with Trademark Rules 2.128(a) and (b). An
oral hearing is not required, but will be scheduled upon separate notice timely filed
pursuant to Trademark Rule 2.129(a). Regarding briefs and oral hearings, see
TBMP §§ 801-802.

LEGAL RESOURCES AVAILABLE AT WEB PAGE
For a general description of Board proceedings, see TBMP §102.03. Proceedings are
governed by the Trademark Rules of Practice in Parts 2 and 7 of Title 37 of the
Code of Federal Regulations. These rules, the Manual of Procedure (TBMP), infor-
mation on Accelerated Case Resolution (ACR) and Alternative Dispute Resolution
(ADR), and many Frequently Asked Questions, are available on the Board’s web
page, at:
http://www.uspto.gov/ttab. The parties should check the web page for important
changes, announcements, etc., many of which apply to proceedings already in pro-
gress.

PARTIES NOT REPRESENTED BY COUNSEL
This proceeding is similar to a civil action in a federal district court and can be
complex. The Board strongly advises all parties to secure the services of an attor-
ney who is familiar with trademark law and Board procedure. The Board cannot aid

                                         -5-




                                                                               APL-STECH_00000352
    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 68 of 97



in the selection of an attorney. See TBMP § 114.02. The Board requires strict com-
pliance with all applicable authorities whether or not the party is represented by
counsel.

NOTIFY BOARD OF ALL PENDING ACTIONS
If the parties are, or during the pendency of this proceeding become, parties in an-
other Board proceeding or a civil action involving the same or related marks, or in-
volving any issues of law or fact which are also in this proceeding, they shall notify
the Board immediately. See Trademark Rule 2.106(b)(3)(i). The Board will consoli-
date and/or suspend related Board proceedings, as appropriate. See Trademark
Rule 2.117(c); TBMP §§ 510 and 511.




                                         -6-




                                                                              APL-STECH_00000353
   Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 69 of 97


                                             Trademark Trial and Appeal Board Electronic Filing System. http://estta.uspto.gov
                                                                   ESTTA Tracking number:           ESTTA924674
                                                                                 Filing date:         09/26/2018

                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                         BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

                                        Petition for Cancellation
Notice is hereby given that the following party has filed a petition to cancel the registration indicated below.

Petitioner Information
 Name                  APPLE INC.
 Entity                Corporation                       Citizenship               CALIFORNIA
 Address               ONE APPLE PARK WAY
                       CUPERTINO, CA 95014
                       UNITED STATES

 Attorney informa-     Glenn A. Gundersen
 tion                  DECHERT LLP
                       CIRA CENTRE, 2929 ARCH STREET
                       PHILADELPHIA, PA 19104-2808
                       UNITED STATES
                       glenn.gundersen@dechert.com, jennifer.insley-pruitt@dechert.com, trade-
                       marks@dechert.com
                       215-994-2183


Registration Subject to Cancellation
 Registration No.      5566242                           Registration date         09/18/2018
 Registrant            SOCIAL TECHNOLOGIES LLC
                       881 N. HIGHLAND AVENUE NE
                       APT. 19
                       ATLANTA, GA 30306
                       UNITED STATES
                       Email: gmavronicolas@mavrolaw.com


Goods/Services Subject to Cancellation
 Class 009. First Use: 2018/06/28 First Use In Commerce: 2018/06/28
 All goods and services in the class are subject to cancellation, namely: Computer application soft-
 ware for mobile phones, namely, software for recording, editing, and distributing images, videos, and
 audio; computer application software for mobile phones, computers, and tablets, namely, software for
 recording, editing, and distributing images, videos, and audio; downloadable mobile applications for
 recording, editing, and distributing images, videos, and audio; downloadable software in the nature of
 a mobile application for recording, editing, and distributing images, videos, and audio

Grounds for Cancellation
 Priority and likelihood of confusion                    Trademark Act Sections 14(1) and 2(d)



Mark Cited by Petitioner as Basis for Cancellation




                                                                                                           APL-STECH_00000354
 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 70 of 97


U.S. Application    87397135                      Application Date    04/03/2017
No.
Registration Date   NONE                          Foreign Priority    NONE
                                                  Date
Word Mark           MEMOJI
Design Mark




Description of      NONE
Mark
Goods/Services      Class 009. First use: First Use: 2014/10/01 First Use In Commerce: 2014/10/01
                    Computer application software for mobile phones and other computing devices,
                    namely, software for creating and sending emoticons; Downloadable software in
                    the nature of a mobile application for creating and sending emoticons


Attachments         87397135#TMSN.png( bytes )
                    MEMOJI Petition for Cancellation.pdf(126744 bytes )

Signature           /Jennifer Insley-Pruitt/
Name                Jennifer Insley-Pruitt
Date                09/26/2018




                                                                                        APL-STECH_00000355
      Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 71 of 97




                  IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                    BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

In re Registration No. 5,566,242
Trademark: MEMOJI & Design



Apple Inc.,

                                Petitioner,
                                                          Cancellation No. ______
             v.

Social Technologies LLC,

                                Registrant.



                                PETITION FOR CANCELLATION

        Petitioner Apple Inc., a California corporation with an address at One Apple Park Way,

 Cupertino, California 95014, believes that it will be damaged by the continued registration of

 U.S. Registration No. 5,566,242 of the mark MEMOJI & Design and hereby petitions to cancel

 the same. As grounds for its petition for cancellation, Apple, by its attorneys Dechert LLP,

 alleges as follows:

        1.         Apple is the owner of use-based Application Serial No. 87/397,135 (“Apple’s

 Application”) to register the mark MEMOJI (the “MEMOJI Mark”) for “computer application

 software for mobile phones and other computing devices, namely, software for creating and

 sending emoticons; [d]ownloadable software in the nature of a mobile application for creating

 and sending emoticons” in International Class 9.




                                                                                          APL-STECH_00000356
     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 72 of 97




       2.      The MEMOJI Mark was first used in connection with the software identified in

Apple’s Application as early as October 1, 2014, and has been used since then by Apple or its

predecessors in interest.

       3.      Apple’s MEMOJI software uses video of an individual to create emoji that

resemble the individual.

       4.      Apple’s MEMOJI software has attracted extensive press coverage, with articles

about the product appearing in general interest publications such as The Wall Street Journal,

New York Magazine, Salon, Slate, and CNBC.com and in Gizmodo, TechCrunch, CNET, and

other technology-oriented sources.

       5.      Upon information and belief, Registrant Social Technologies LLC (“Registrant”)

is a Georgia limited liability company with an address at 881 N. Highland Avenue NE, Apt. 19,

Atlanta, Georgia 30306.

       6.      According to the online records of the United States Patent and Trademark Office

(“USPTO”), on April 1, 2016, Registrant filed Application Serial No. 86/961,925 (“Registrant’s

Application”) to register MEMOJI & Design (the “Registered Mark”), as shown below, based on

an alleged intent to use that mark in connection with “[c]omputer application software for mobile

phones, namely, software for recording, editing, and distributing images, videos, and audio;

computer application software for mobile phones, computers, and tablets, namely, software for

recording, editing, and distributing images, videos, and audio; downloadable mobile applications

for recording, editing, and distributing images, videos, and audio; downloadable software in the

nature of a mobile application for recording, editing, and distributing images, videos, and audio”

in International Class 9.


                                               -2-




                                                                                          APL-STECH_00000357
     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 73 of 97




        7.      According to the records of the USPTO, on June 30, 2018 Registrant filed a

Statement of Use with respect to Registrant’s Application, claiming to have first used the

Registered Mark on June 28, 2018.

        8.      The specimen of use submitted with Registrant’s Statement of Use describes its

MEMOJI software as a “messaging app that will capture the facial impression of the end user

with full-motion capabilities, and transpose the image into a custom, personalized emoji of the

users [sic] actual face.”

        9.      According to the records of the USPTO, on September 18, 2018, Registrant’s

Application matured to registration as U.S. Registration No. 5,566,242 (the “Registration”).

        10.     On June 26, 2017 and again on June 5, 2018, the USPTO issued a Suspension

Notice suspending action on Apple’s Application pending the registration of Registrant’s

Application.

        11.     In the Suspension Notice dated June 5, 2018, the Examining Attorney stated that

“[i]f the mark in [Registrant’s Application] registers, [Apple’s MEMOJI Mark] may be refused

registration under Section 2(d) because of a likelihood of confusion with that registered mark[].”

                                       COUNT 1:
                        PRIORITY AND LIKELIHOOD OF CONFUSION

        12.     Apple repeats and re-alleges the allegations set forth in paragraphs 1 through 11

as though fully set forth herein.


                                                -3-




                                                                                          APL-STECH_00000358
     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 74 of 97




       13.     Upon information and belief, the filing date of Registrant’s Application is the

earliest date upon which Registrant can rely to establish rights in the Registered Mark.

       14.     The filing date of Registrant’s Application is long after the date of first use of

Apple’s MEMOJI Mark.

       15.     As such, Apple’s rights in the MEMOJI Mark are prior and superior to any rights

Registrant could claim in the Registered Mark.

       16.     The Registered Mark is identical in sound and commercial impression to Apple’s

prior used MEMOJI Mark.

       17.     The identification of goods in the Registration also describes the goods in

connection with which Apple’s MEMOJI Mark has been used since prior to the filing date of

Registrant’s Application.

       18.     Upon information and belief, the app in connection with which Registrant uses

the Registered Mark has the same fundamental functionality as the app in connection with which

Apple uses its MEMOJI Mark – namely, it allows users to create personalized emojis.

       19.     Given the similarity of the parties’ respective goods and marks, Registrant’s use

of the Registered Mark in connection with Registrant’s goods is likely to cause confusion as to

the source of Registrant’s goods.

       20.     The Examining Attorney has indicated that the Registration will be a basis for

refusing Apple’s Application, despite the fact that Apple’s rights in the MEMOJI Mark are prior

and superior to any rights that Registrant may claim in the Registered Mark.




                                                -4-




                                                                                             APL-STECH_00000359
     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 75 of 97




       21.     The continued presence of the Registration on the federal trademark register is

therefore inconsistent with Apple’s prior rights in its MEMOJI Mark and is causing injury and

damage to Apple by preventing Apple from registering its MEMOJI Mark.

       22.     By reason of the foregoing, Apple is likely to be harmed by continued registration

of the Registered Mark.



Wherefore, it is respectfully requested that this Petition for Cancellation be sustained and that

U.S. Registration No. 5,566,242 be cancelled.


Dated: September 26, 2018                     By:
                                                      Glenn A. Gundersen
                                                      Jennifer Insley-Pruitt
                                                      DECHERT LLP
                                                      Cira Centre
                                                      2929 Arch Street
                                                      Philadelphia, PA 19104-2808
                                                      (215) 994-2183

                                                      Counsel for Petitioner




                                                -5-




                                                                                            APL-STECH_00000360
 Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 76 of 97


                                       Trademark Trial and Appeal Board Electronic Filing System. http://estta.uspto.gov
                                                             ESTTA Tracking number:           ESTTA930749
                                                                           Filing date:         10/24/2018

                 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                   BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD
Proceeding       92069578
Party            Defendant
                 SOCIAL TECHNOLOGIES LLC
Correspondence   SOCIAL TECHNOLOGIES LLC
Address          881 N. HIGHLAND AVENUE NE, APT. 19
                 ATLANTA, GA 30306
                 UNITED STATES
                 gmavronicolas@mavrolaw.com
                 no phone number provided

Submission       Motion to Suspend for Civil Action
Filer's Name     Greg Mavronicolas
Filer's email    gmavronicolas@mavrolaw.com
Signature        /Greg Mavronicolas/
Date             10/24/2018
Attachments      TTAB Motion for Suspension .pdf(519214 bytes )




                                                                                                     APL-STECH_00000361
      Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 77 of 97



              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD


In the matter of Registration No.: 5,566,242
Trademark: MEMOJI & Design
------------------------------------------------------
Apple Inc.,                                            )
                                                       )
                           Petitioner,                 )
         V.                                            )    Cancellation No. 92069578
                                                       )
Social Technologies LLC,                               )
                                                       )
                           Registrant.                 )
------------------------------------------------------


          MOTION TO SUSPEND PROCEEDING IN VIEW OF PENDING CIVIL
               ACTION PURSUANT TO TRADEMARK RULE 2.117(a)

         The parties are engaged in a civil action which may have a bearing on this proceeding.

Accordingly, Social Technologies LLC (“Registrant”) hereby requests suspension of this

proceeding pending a final determination of the civil action. Trademark Rule 2.117(a), 37 C.F.R.

§ 2.117(a). In support of this Motion, Registrant submits herewith Exhibit A, which is a copy of

a Complaint filed on September 26, 2018 by Registrant. The civil action is pending in the United

States District Court, Northern District of California.

         Whenever it comes to the attention of the Board that the parties to a case before it are

involved in a civil action which may be dispositive of the Board case, the proceedings before the

Board may be suspended upon final determination of the civil action. TBMP § 510.02(a).

However, a civil action need not be dispositive on the issues for the Board to suspend proceedings.

Ordinarily, the Board will suspend proceedings in the case before it if the final determination of

the other proceedings may have a bearing on the issues before the Board. TBMP § 510.02, citing

37 C.F.R. § 2.117(a); see, e.g., New Orleans Louisiana Saints LLC v. Who Dat? Inc., 99




                                                                                          APL-STECH_00000362
     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 78 of 97



U.S.P.Q.2d 1550, 1552 (TTAB 2011) (civil action need not be dispositive of Board proceeding,

but only needs to have bearing on issues before the Board).

       In the Complaint, Registrant alleges willful, deliberate infringement of the MEMOJI mark

by Petitioner. Suspension of Board proceedings is within the discretion of the TTAB, and will

generally be granted when a final decision of the court will likely be controlling on the issues to

be decided by the TTAB. In Whopper Burger, Inc. v. Burger King Corp., 171 U.S.P.Q. 805, 807

(TTAB 1971), the Board suspended proceedings, finding that “There can be no doubt that issues

involved in the civil action are involved here, specifically the determination of ownership of the

contested mark.” In view of the fact that the pending civil action involves the determination of

ownership of the contested mark, and that issue will impact the pending trademark application and

the opposition to the same, the determination of these issues in the civil action will likely be

dispositive of, or will at least have bearing on, this proceeding. Applicant therefore respectfully

requests suspension of these proceedings pending determination of the civil action.



Dated: October 24, 2018




Greg Mavronicolas
MAVRONICOLAS & DEE LLP
3 PARK AVENUE, 15TH FLOOR
NEW YORK, NY 10016
TELEPHONE: (646) 484-9569
FAX: (866) 774-9005
Email: gmavronicolas@mavrolaw.com

Attorney for Registrant




                                                                                          APL-STECH_00000363
     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 79 of 97




                               CERTIFICATE OF SERVICE

I certify that on this date a copy of the foregoing Motion to Suspend Proceeding in View of
Pending Civil Action was served on counsel for Petitioner, this 24th Day of October 2018, by
sending the same via email to: glenn.gundersen@dechert.com, Jennifer.insley-
pruitt@dechert.com, trademarks@dechert.com




Greg Mavronicolas
MAVRONICOLAS & DEE LLP
3 PARK AVENUE, 15TH FLOOR
NEW YORK, NY 10016
TELEPHONE: (646) 484-9569
FAX: (866) 774-9005
Email: gmavronicolas@mavrolaw.com

Attorney for Registrant




                                                                                       APL-STECH_00000364
Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 80 of 97



                            EXHIBIT A




                                                               APL-STECH_00000365
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  1 of 15
                                                                   81 of 97



     Nicholas Ranallo (SBN 275016)
1    nick@ranallolawoffice.com
2    Of Counsel, Mavronicolas & Dee LLP
     2443 Fillmore St., #380-7508
3    San Francisco, CA 94115
     T: (831) 607-9229
4    F: (831) 533-5073
5    Peter Dee (pro hac vice to be filed)
6    pdee@mavrolaw.com
     Mavronicolas & Dee LLP
7    3 Park Avenue, 15th Floor
     New York, NY 10016
8    T: (646) 770-1256
     F: (866) 774-9005
9
10   Attorneys for Plaintiff Social Technologies LLC

11
                                   UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA

13
14   SOCIAL TECHNOLOGIES LLC, a Georgia                Case Number:
15   limited liability company,

16                  Plaintiff,                         COMPLAINT FOR

17          vs.                                        (1) Trademark Infringement
                                                          (Lanham Act)
18
     APPLE INC., a California corporation,
19                                                     (2) Trademark Infringement
                    Defendant.                            (Common Law)
20
                                                       (3) Unfair Competition (Cal. Bus.
21                                                        & Prof. Code §17200)
22
                                                       (4) Declaratory Judgment of Validity
23
                                                       (5) Declaratory Judgment of Non-
24                                                     Infringement
25
26                                                     DEMAND FOR JURY TRIAL

27
28
                                                       1
                                                 Complaint




                                                                                      APL-STECH_00000366
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  2 of 15
                                                                   82 of 97



            Plaintiff Social Technologies Inc. (“Social Tech”) brings this action to enjoin Apple, Inc.’s
1
2    (“Apple”) illegal use of Social Tech’s MEMOJI trademark. Social Tech seeks preliminary and

3    permanent injunctive relief and all other remedies available under the laws of the United States and

4    the State of California and alleges with knowledge as to itself and its own acts, and on information
5    and belief as to all other matters, as follows:
6
                                            NATURE OF ACTION
7
            1.      In April, 2016, Social Tech filed an intent-to-use application with the PTO for a
8
     stylized mark which includes as its dominant element the word “MEMOJI”.
9
10          2.      Social Tech uses the mark in commerce in connection with a messaging mobile

11   application and has received a registered trademark (hereinafter “MEMOJI”).
12          3.      Before Social Tech obtained the registration, and with full notice of Social Tech’s
13
     pending application, Apple, upon information and belief, formed a subsidiary - non-party Memofun
14
     Apps LLC (“Memofun”) - to become the assignee of purported goodwill connected to a forgotten
15
     and abandoned mobile application using the name Memoji, and a suspended trademark application
16
17   that went along with it, from non-party assignors Big 3 ENT, LLC and Lucky Bunny, LLC.

18          4.      Memofun then assigned those purported rights to Defendant Apple on June 4, 2018.

19          5.      On the same day, Apple announced a feature for its new operating system, which
20   was subsequently released to the public on September 17, 2018, called and marketed as “Memoji”
21
     (hereinafter the “Infringing Memoji”).
22
            6.      Apple’s Infringing Memoji feature allows users to make animated caricatures of
23
     themselves and send them in messages to friends and family.
24
25          7.      As Apple well knew, however, Social Tech had a pending trademark application and

26   had used the MEMOJI mark in commerce on an app available in the Google Play store since June

27   28, 2018, and in online marketing prior thereto.
28
                                                          2
                                                       Complaint




                                                                                         APL-STECH_00000367
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  3 of 15
                                                                   83 of 97



            8.      Social Tech’s MEMOJI app allows users to send edited pictures and videos in
1
2    messages to others.

3           9.      The United States Patent and Trademark Office (“PTO”) registered MEMOJI to

4    Social Tech on September 18, 2018 (Reg. No. 5,566,242).
5           10.     Apple’s Infringing Memoji deliberately infringes on Social Tech’s MEMOJI mark.
6
     Social Tech thus brings this action for preliminary and permanent injunctive relief and all other
7
     remedies available to address Apple’s deliberate and unlawful conduct.
8
                                                   PARTIES
9
10          11. Plaintiff Social Technologies LLC is a limited liability company organized and existing

11   under the laws of the State of Georgia and has a principal place of business in Atlanta, Georgia.
12          12.     Defendant Apple, Inc. is a corporation organized and existing under the laws of the
13
     State of California and has a principal place of business in Cupertino, California.
14
                                     JURISDICTIONAL STATEMENT
15
                                                  Jurisdiction
16
17          13.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338,

18   15 U.S.C. § 1116 and 1125, and 28 U.S.C. § 1367.

19                                                   Venue
20          14.     Venue lies within this district because a substantial part of the events giving rise to
21
     these claims occurred in this district and Apple resides in this district for purposes of 28 U.S.C. §
22
     1391(b) and (c).
23
                                           Intradistrict Assignment
24
25          15.     This action arises in Santa Clara County because a substantial part of the events

26   giving rise to the claim occurred in Santa Clara County. This is an intellectual property action subject

27   to district-wide assignment pursuant to Civil L.R. 3-2(c).
28
                                                        3
                                                    Complaint




                                                                                            APL-STECH_00000368
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  4 of 15
                                                                   84 of 97



                                       FACTUAL ALLEGATIONS
1
2                                      Social Tech’s MEMOJI App

3           16.     Social Tech is a company focused on the development of mobile applications to

4    enhance the personal messaging experience. Social Tech has previously released an app known as
5    “HELLOJIS” and another more recently, “MEMOJI”.
6
            17.     Social Tech’s MEMOJI app allows users to edit videos and photographs and send as
7
     messages. Social Tech came up with the name MEMOJI in 2016 and filed an intent-to-use
8
     application on April 1, 2016 after seeing that the name was not in use.
9
10   Social Tech’s MEMOJI trademark is:

11
12
13
14
15
            18.     On November 15, 2017, the PTO issued a “Notice of Publication” for MEMOJI,
16
     explaining that “The mark of the application identified appears to be entitled to registration,” and
17
     that the mark would be published on December 5, 2017.
18
19          19.     No opposition was filed with the PTO, and the PTO entered a Notice of Allowance

20   on January 30, 2018.

21          20.     On or around May 21, 2018, an unknown person believed to be acting at the direction
22   of Apple left a message with Social Tech inquiring about buying its rights in the name MEMOJI.
23
            21.     Social Tech returned the call and, after the inquiring person declined to identify the
24
     company he worked for, indicated that its rights in the name MEMOJI were not for sale.
25
26
27
28
                                                      4
                                                  Complaint




                                                                                         APL-STECH_00000369
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  5 of 15
                                                                   85 of 97



            22.    Social Tech filed its Statement of Use on June 30, 2018 and the PTO registered Social
1
2    Tech’s MEMOJI mark on September 18, 2018 (Reg. No. 5,566,242}, with a “first use” and use “in

3    commerce” of June 28, 2018 - the date the app became available through the Google Play store:

4
5
6
7
8
9
10
11
12
13
14
15
16
17                          Apple Announces “Memoji” for Its New iPhone
18
            23.    On June 4, 2018, Apple announced its new iPhone operating system for the iPhone.
19
     Among the new features Apple touted in the press release was the Infringing Memoji.
20
21
22
23
24
25
26
27
28
                                                     5
                                                 Complaint




                                                                                       APL-STECH_00000370
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  6 of 15
                                                                   86 of 97




1
2
3
4
5
6
7
8
9
10
11
12
13
     Apple’s press release detailed the Infringing Memoji feature in more detail:
14
15                  New features make communicating with friends and family from
                    iPhone X more expressive with new Animoji and personalized
16                  Memoji characters that are customizable and fun. Create beautifully
                    designed Memoji right within Messages by choosing from a set of
17                  inclusive and diverse characteristics to form a unique personality. The
18                  existing set of Animoji also expands with ghost, koala, tiger and T.
                    rex. All Animoji and Memoji now feature winks and tongue detection
19                  to capture even more expressions.

20   https://www.apple.com/newsroom/2018/06/apple-previews-ios-12/
21
22          24.     Apple aggressively marketed the Infringing Memoji as a part of the launch of its new

23   operating system.

24                    Apple’s Willful Infringement Causes Confusion and Damage
25          25.     Apple’s launch of the Infringing Memoji completely swamped Social Tech’s efforts
26
     to associate the MEMOJI mark with its own brand.
27
            26.     MEMOJI is an invented word that does not appear in any common dictionaries.
28
                                                      6
                                                  Complaint




                                                                                          APL-STECH_00000371
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  7 of 15
                                                                   87 of 97



            27.     Both Social Tech and Apple are using MEMOJI for very similar products: software
1
2    to create images using a device’s camera that are edited, embedded into messages and sent. Both

3    have filed PTO applications under the same Class (09 Computer Application Software – Social

4    Tech’s has matured to registration; Apple’s is “suspended” because of Social Tech’s prior filed
5    application and likelihood of confusion).
6
            28.     Both Social Tech and Apple are marketing their MEMOJI brands using very similar
7
     messaging: for Social Tech, that MEMOJI is “The world’s best messaging app that will capture the
8
     facial expression of the end user with full-motion capabilities, and transpose the image into a
9
10   custom, personalized emoji of the users actual face;” for Apple, its Infringing Memoji feature

11   “make[s] communicating with friends and family from iPhone X more expressive with . . .
12   personalized Memoji characters that are customizable and fun”.
13
            29.     Both Social Tech and Apple are using their products through the same channels,
14
     namely, through mobile phones and devices—for Social Tech MEMOJI is available through the
15
     Google Play store for use on Android phones; for Apple, Infringing Memoji is touted as a messaging
16
17   feature for iPhones and iPads.

18          30.     These obvious similarities, coupled with the sheer size of Apple compared to small

19   startup Social Tech, make it difficult for Social Tech to protect its MEMOJI brand and reputation,
20   and to develop goodwill and identity.
21
            31.     After Apple used its biggest platform - its yearly keynote address - to announce the
22
     Infringing Memoji, Social Tech decided to cut its funding and development process short and
23
     advance the timeline for its MEMOJI app (to stem whatever loss it could from Apple’s use of the
24
25   Infringing Memoji.

26          32.     Social Tech released a basic but functional version of its app through the Google

27   Play store on June 28, 2018.
28
                                                     7
                                                  Complaint




                                                                                        APL-STECH_00000372
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  8 of 15
                                                                   88 of 97



            33.     If Apple had not announced its Infringing Memoji product, Social Tech could have
1
2    proceeded with the full development of the MEMOJI app on its planned schedule and released a

3    more complete product rather than having to rush to market with a more basic product.

4           34.     Apple’s infringing product has, since the day of its announcement, caused Social
5    Tech to lose control of its brand: a Google search and YouTube search for MEMOJI is dominated
6
     by Apple’s Infringing Memoji.
7
            35.     Apple is a classic willful infringer. Apple knew about Social Tech’s senior rights to
8
     MEMOJI, both as a matter of registration with the PTO and a matter of use by Social Tech in
9
10   commerce.

11          36.     Apple knew that its Infringing Memoji feature was such a closely related service to
12   Social Tech’s MEMOJI app that confusion was virtually certain, and Apple knew or should have
13
     known that its assignment from Lucky Bunny was in gross. Yet, Apple still went ahead and used
14
     the Infringing Memoji mark anyway.
15
            37.     As expected, comments posted online by users and potential users have expressed
16
17   actual confusion and frustration after finding Social Tech’s MEMOJI instead of Apples, a classic

18   case of reverse confusion. In one instance, a negative review was left on Social Tech’s Google Play

19   store because Social Tech MEMOJI didn’t offer the same functionality as Apple’s Infringing
20   Memoji.
21
            38.     Counsel for Social Tech sent a letter to Apple on June 13, 2018, informing Apple of
22
     Social Tech’s full intention to release its MEMOJI app and carry through filing the of Statement of
23
     Use to obtain a registration.
24
25          39.     Despite this notice and subsequent registration of Social Tech’s MEMOJI mark on

26   September 18, 2018, Apple has not changed the name of its Infringing Memoji feature or stopped

27   its willful, deliberate infringement of Social Tech’s mark.
28
                                                      8
                                                   Complaint




                                                                                         APL-STECH_00000373
          Case 3:18-cv-05945Document
     Case 3:18-cv-05945-VC   Document125-20
                                      1 FiledFiled
                                              09/27/18  PagePage
                                                   10/30/19  9 of 15
                                                                   89 of 97



             40.     In or about September 2018, Apple released its new operating system to the general
1
2    public with the Infringing Memoji feature included.

3            41.     This release has exacerbated the confusion that Apple started with its June 4, 2018

4    product announcement and will result in the further association of the MEMOJI mark with Apple
5    even though the name belongs to Social Tech.
6
7
                                         FIRST CAUSE OF ACTION
8
                                    (Trademark Infringement – Lanham Act)
9
10           42.     Social Tech repeats and realleges each and every previous allegation and

11   incorporates them by reference as if fully set forth herein.
12           43.     Social Tech has used the MEMOJI mark to seek investors since April 2016.
13
             44.     Social Tech has used the MEMOJI mark since January 4, 2017 on its website and on
14
     YouTube.
15
             45.     Social Tech has used the MEMOJI mark since June 28, 2018 on the Google Play
16
17   store where its app is offered, as well as on Facebook and other social media, in an effort to identify

18   with MEMOJI across the United States, including California, and worldwide.

19           46.     In addition, Social Tech has a valid, registered trademark (Reg. No. 5,566,242) for
20   MEMOJI. Social Tech thus has an action under the Lanham Act’s protections for registered and
21
     unregistered marks.
22
             47.     Apple’s use of the Infringing Memoji mark infringes on Social Tech’s MEMOJI
23
     mark and has caused and will likely continue to cause confusion as to source, sponsorship,
24
25   affiliation, or association.

26           48.     With two companies using the near identical mark consisting of a made-up word to

27   sell a very similar product (both related to mobile messaging), confusion is highly likely: actual or
28
                                                       9
                                                   Complaint




                                                                                           APL-STECH_00000374
     Case Case 3:18-cv-05945 Document
          3:18-cv-05945-VC    Document125-20
                                       1 Filed Filed
                                               09/27/18   Page Page
                                                     10/30/19  10 of 15
                                                                     90 of 97



     potential customers of Social Tech’s MEMOJI are likely to be confused and believe Apple is the
1
2    true source, sponsor, or approver of Social Tech’s app, and vice versa; actual or potential customers

3    of Apple’s Infringing Memoji may be confused and believe Social Tech is the true source, sponsor,

4    or approver of Apple’s “Memoji.”
5            49.    Apple’s wrongful activities have caused Social Tech irreparable injury. Even after
6
     receiving the June 13, 2018 letter from Social Tech’s counsel, Apple continues to use the Infringing
7
     Memoji mark. This causes injury and loss of control over Social Tech’s goodwill and reputation,
8
     and loss of identity and ability to move into new markets that cannot be remedied through damages,
9
10   and Social Tech has no adequate remedy at law.

11           50.    Social Tech is entitled to preliminary and permanent injunctions pursuant to 15
12   U.S.C. § 1116 restraining and enjoining Apple and its agents, servants, employees, and all persons
13
     acting thereunder, in concert with, or on their behalf, from using in commerce the Infringing Memoji
14
     mark or any colorable imitation thereof.
15
             51.    Pursuant to 15 U.S.C. § 1117, Social Tech is also entitled to recover (1) Apple’s
16
17   profits (2) Social Tech’s ascertainable damages, and (3) Social Tech’s costs of suit.

18           52.    Apple’s willful infringement of Social Tech’s MEMOJI mark without excuse or

19   justification renders this an exceptional case and entitles Social Tech to its reasonable attorneys’
20   fees.
21
                                      SECOND CAUSE OF ACTION
22
                                (Trademark Infringement – Common Law)
23
             53.    Social Tech repeats and realleges each and every previous allegation and
24
25   incorporates them by reference as if fully set forth herein.

26           54.    Social Tech has common law rights in the MEMOJI mark under California law.

27   Social Tech has used the MEMOJI mark since April 2016 in seeking investors, since January 4,
28
                                                       10
                                                   Complaint




                                                                                         APL-STECH_00000375
     Case Case 3:18-cv-05945 Document
          3:18-cv-05945-VC    Document125-20
                                       1 Filed Filed
                                               09/27/18   Page Page
                                                     10/30/19  11 of 15
                                                                     91 of 97



     2017 on its website and on YouTube, and since June 28, 2018 on the Google Play store where its
1
2    app is offered, as well as on Facebook and other social media, all starting several years before Apple

3    announced its Infringing Memoji feature on June 4, 2018.

4              55.   Apple’s use of the Infringing Memoji mark infringes on Social Tech’s MEMOJI
5    mark and has caused and will likely continue to cause confusion as to source, sponsorship,
6
     affiliation, or association.
7
               56.   Apple’s wrongful activities have caused Social Tech irreparable injury which cannot
8
     be remedied through damages, and Social Tech has no adequate remedy at law. Social Tech is
9
10   entitled to preliminary and permanent injunctions pursuant to 15 U.S.C. § 1116 restraining and

11   enjoining Apple and its agents, servants, employees, and all persons acting thereunder, in concert
12   with, or on their behalf, from using in commerce the Infringing Memoji mark or any colorable
13
     imitation thereof.
14
               57.   Social Tech is also entitled to recover (1) Apple’s profits (2) Social Tech’s
15
     ascertainable damages, and (3) Social Tech’s costs of suit. Apple’s willful infringement of Social
16
17   Tech’s MEMOJI mark without excuse or justification entitles Social Tech to its reasonable attorney

18   fees and punitive damages.

19                                     THIRD CAUSE OF ACTION
20               (Unfair Competition – Cal. Bus. & Prof. Code § 17200 and Common Law)
21
               58.   Social Tech repeats and realleges each and every previous allegation and
22
     incorporates them by reference as if fully set forth herein.
23
               59.   Apple’s acts, as alleged above, constitute unlawful and/or unfair business practices
24
25   in violation of the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200

26   et seq.

27
28
                                                       11
                                                   Complaint




                                                                                          APL-STECH_00000376
     Case Case 3:18-cv-05945 Document
          3:18-cv-05945-VC    Document125-20
                                       1 Filed Filed
                                               09/27/18   Page Page
                                                     10/30/19  12 of 15
                                                                     92 of 97



            60.     Apple’s acts are unlawful and/or unfair under the UCL because Apple’s use of the
1
2    Infringing Memoji mark in California is likely to confuse consumers as to the source, origin, or

3    affiliation of both Social Tech’s and Apple’s services.

4           61.     Apple’s acts of unfair competition in the state of California have caused Social Tech
5    irreparable injury. Social Tech believes that unless said conduct is enjoined by this Court, Apple
6
     will continue and expand these activities to the continued and irreparable injury of Social Tech. This
7
     injury includes injury to Social Tech’s reputation that cannot be remedied through damages, and
8
     Social Tech has no adequate remedy at law.
9
10          62.     Social Tech is entitled to preliminary and permanent injunction restraining and

11   enjoining Apple and its agents, servants, employees, and all persons acting thereunder, in concert
12   with, or on their behalf, from using in commerce the Infringing Memoji trademark or any colorable
13
     imitation thereof.
14
            63.     As a direct and proximate result of Apple’s statutory unfair competition, Apple has
15
     been unjustly enriched in an amount to be determined at trial.
16
17                                    FOURTH CAUSE OF ACTION

18         (DECLARATORY JUDGMENT THAT SOCIAL TECH’S TRADEMARK
      REGISTRATONS ARE VALID AND ENFORCEABLE UNDER THE REQUIREMENTS
19                    OF THE PTO AND THE LANHAM ACT)
20          64.     Social Tech repeats and realleges each and every previous allegation and
21
     incorporates them by reference as if fully set forth herein.
22
            65.     An actual case or controversy exists between Social Tech and Apple as to whether
23
     Social Tech has the right to use the trademarks they created under the Lanham Act, 15 U.S.C. §§
24
25   1051 et seq., and that Social Tech’s U.S. Trademark Registration No. 5,566,242 for the stylized

26   wording “MEMOJI” is a valid and enforceable registration as issued by the United States Patent and

27   Trademark Office.
28
                                                       12
                                                   Complaint




                                                                                          APL-STECH_00000377
     Case Case 3:18-cv-05945 Document
          3:18-cv-05945-VC    Document125-20
                                       1 Filed Filed
                                               09/27/18   Page Page
                                                     10/30/19  13 of 15
                                                                     93 of 97



            66.     In a letter dated June 14, 2018, counsel for Apple stated to Social Tech, through
1
2    counsel, that if Social Tech’s application matured to registration, which it since has, “Apple will be

3    able to cancel the registration because Apple’s common law rights in the MEMOJI mark predate

4    your client’s April 1, 2016 filing date.”
5           67.     Apple stated in the same letter that, assuming likelihood of confusion – which Apple
6
     has since admitted - Social Tech’s use of its MEMOJI mark infringes Apple’s Infringing Memoji
7
     “because Apple’s rights are prior to those of [Social Tech]”.
8
            67.     Apple has no common law rights in the MEMOJI mark.
9
10          68.     A judicial declaration is therefore necessary and appropriate so that Social Tech may

11   ascertain its rights regarding the use of its trademark registration under 15 U.S.C. §§ 1051 et seq.
12          69.     Social Tech seeks a declaration that it owns and has the right to use its MEMOJI
13
     trademark for any and all purposes and that its MEMOJI Mark is a valid, enforceable and federally
14
     registered mark protectible under the Lanham Act as issued by the PTO. In addition, Social Tech
15
     seeks a declaration that Apple is not entitled to a federal registration for the mark MEMOJI.
16
17                                      FIFTH CAUSE OF ACTION

18            (DECLARATION OF NON-INFRINGEMENT UNDER COMMON LAW)

19          70.     Social Tech repeats and realleges each and every previous allegation and
20   incorporates them by reference as if fully set forth herein.
21
            70.     Social Tech’s seeks a judicial declaration that its use of its MEMOJI mark does not
22
     infringe, and at all times has not infringed, any existing and valid marks owned by Apple through
23
     common law use.
24
25
26
27
28
                                                       13
                                                   Complaint




                                                                                          APL-STECH_00000378
     Case Case 3:18-cv-05945 Document
          3:18-cv-05945-VC    Document125-20
                                       1 Filed Filed
                                               09/27/18   Page Page
                                                     10/30/19  14 of 15
                                                                     94 of 97



                                          PRAYER FOR RELIEF
1
2           WHEREFORE, Social Tech hereby requests that this Court:

3           A.      Enter preliminary and permanent injunctions restraining and enjoining Apple and its

4    agents, servants, employees, and all persons acting thereunder, in concert with, or on their behalf,
5    from using in commerce the Infringing Memoji mark or any colorable imitation or confusingly
6
     similar variation thereof;
7
            B.      Award Social Tech its ascertainable damages, costs, and attorney fees, including
8
     royalty fees, damages for corrective advertising, and punitive damages;
9
10          C.      Award Social Tech Apple’s profits attributable to Apple’s unauthorized use of Social

11   Tech’s MEMOJI mark;
12          D.      Award Social Tech all amounts by which Apple has been unjustly enriched through
13
     its use of Social Tech’s MEMOJI mark;
14
            E.      Declare that Social Tech that it owns and has the right to use its MEMOJI trademark
15
     for any and all purposes and that its MEMOJI Mark is a valid, enforceable and federally registered
16
17   mark protectible under the Lanham Act as issued by the PTO, and that Apple is not entitled to a

18   federal registration for the mark MEMOJI.

19          F.      Declare that Social Tech’s use of its MEMOJI mark does not infringe any existing
20   and valid marks owned by Apple through common law use.
21
            G.      Award such other and further relief as this Court deems just and proper.
22
     Social Tech demands a trial by jury on all issues so triable.
23
24   Dated: September 27, 2018
25
26
27                                                 Respectfully submitted,
28
                                                      14
                                                   Complaint




                                                                                         APL-STECH_00000379
     Case Case 3:18-cv-05945 Document
          3:18-cv-05945-VC    Document125-20
                                       1 Filed Filed
                                               09/27/18   Page Page
                                                     10/30/19  15 of 15
                                                                     95 of 97




1                                                        /s/Nicholas Ranallo
                                                     Nicholas Ranallo, Attorney at Law
2                                                    nranallo@mavrolaw.com
3                                                    Of Counsel, Mavronicolas & Dee LLP
                                                     2443 Fillmore St. #380-7508
4                                                    San Francisco, CA 94115
                                                     P: (831) 607-9229
5                                                    F: (831) 533-5073
6
                                                     Peter Dee (pro hac vice to be filed)
7                                                    pdee@mavrolaw.com
                                                     3 Park Avenue, 15th Floor
8                                                    New York, NY 10016
                                                     T: (646) 770-1256
9                                                    F: (866) 774-9005
10
                                                     Attorneys for Plaintiff Social Technologies LLC
11
12
13
                                          DEMAND FOR TRIAL BY JURY
14
             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a jury
15
     trial on all issues and causes of action triable to a jury.
16
17   Respectfully submitted,

18
                                                         /s/Nicholas Ranallo
19                                                   Nicholas Ranallo, Attorney at Law
                                                     nranallo@mavrolaw.com
20                                                   Of Counsel, Mavronicolas & Dee LLP
                                                     2443 Fillmore St. #380-7508
21
                                                     San Francisco, CA 94115
22                                                   P: (831) 607-9229
                                                     F: (831) 533-5073
23
                                                     Peter Dee (pro hac vice to be filed)
24
                                                     pdee@mavrolaw.com
25                                                   3 Park Avenue, 15th Floor
                                                     New York, NY 10016
26                                                   T: (646) 770-1256
                                                     F: (866) 774-9005
27
28                                                   Attorneys for Plaintiff Social Technologies LLC
                                                         15
                                                      Complaint




                                                                                            APL-STECH_00000380
     Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 96 of 97



                                           UNITED STATES PATENT AND TRADEMARK OFFICE
                                           Trademark Trial and Appeal Board
                                           P.O. Box 1451
                                           Alexandria, VA 22313-1451
                                           General Contact Number: 571-272-8500
                                           General Email: TTABInfo@uspto.gov
nmt/mbm
                                           November 28, 2018

                                           Cancellation No. 92069578

                                           Apple Inc.

                                                   v.

                                           Social Technologies LLC


Mary Beth Myles, Interlocutory Attorney:

    The motion (filed October 24, 2018) to suspend this proceeding pending final

determination of Civil Action No. 3:18-cv-05945 filed in the United States District

Court for the Northern District of California is granted as conceded. See Trademark

Rules 2.127(a) and 2.117(a).

    Accordingly, proceedings are suspended pending final disposition of the civil

action.

    Within twenty days after the final determination of the civil action, the parties

shall so notify the Board so that this proceeding may be called up for appropriate

action.1 Such notification to the Board should include a copy of any final order or final

judgment which issued in the civil action.



1A proceeding is considered to have been finally determined when an order or ruling that
ends litigation has been rendered, and no appeal has been filed, or all appeals filed have been
decided and the time for any further review has expired. See TBMP § 510.02(b).




                                                                                      APL-STECH_00000381
    Case 3:18-cv-05945-VC Document 125-20 Filed 10/30/19 Page 97 of 97
Cancellation No. 92069578


   During the suspension period, the parties must notify the Board of any address or

email address changes for the parties or their attorneys. In addition, the parties are

to promptly inform the Board of any other related cases, even if they become aware

of such cases during the suspension period. Upon resumption, if appropriate, the

Board may consolidate related Board cases.




                                          2




                                                                              APL-STECH_00000382
